Name: Council Regulation (EC) No 297/94 of 7 February 1994 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Algeria, Morocco, Tunisia or Egypt (1994)
 Type: Regulation
 Subject Matter: Africa;  tariff policy;  marketing;  agricultural activity;  beverages and sugar
 Date Published: nan

 11 . 2. 94 No L 40/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 297/94 of 7 February 1994 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Algeria, Morocco, Tunisia or Egypt (1994) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission,  8 250 tonnes and 4 300 tonnes of apricot pulp falling within CN code ex 2008 50 91 , originating in Morocco and Tunisia respectively,  15 000 tonnes of orange juice, falling within CN codes 2009 11 and 2009 19, originating in Morocco, of which not more than 4 500 tonnes may be imported in packings of a capacity of two litres or less,  200 000 hectolitres, 50 000 hectolitres and 50 000 hectolitres of certain wines of designated origin, in containers holding two litres or less, falling within CN codes ex 2204 21 25, ex 2204 21 29, ex 2204 21 35 and ex 2204 21 39, originating respectively in Algeria, Morocco and Tunisia,  200 000 hectolitres, 85 000 hectolitres and 160 000 hectolitres of wine of fresh grapes falling within CN codes 2204 10, ex 2204 21 and ex 2204 29, origina ­ ting in Algeria, Morocco and Tunisia respectively ; Whereas, however, the Cooperation Agreement with the Republic of Tunisia provides that certain prepared and preserved sardines falling within CN codes ex 1604 13 11 , ex 1604 13 19 and ex 1604 20 50 originating in Tunisia may be imported into the Community free of duty ; whereas the detailed arrangements must be fixed by an exchange of letters between the Community and Tunisia ; whereas, since that exchange of letters has not yet taken place, the Community arrangements which applied in 1993 should be renewed until 31 December 1 994 ; whereas as duty-free Community tariff quota of 100 tonnes should therefore be opened ; Whereas, however, the volumes of the tariff quotas must be increased by 3 or 5 % each year, as from 1 January 1992, pursuant to Council Regulation (EEC) No 1764/92 of 29 June 1992 amending the arrangements for the import into the Community of certain agricultural products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Lebanon, Malta, Morocco, Syria and Tunisia (9) ; Whereas the Cooperation Agreements between the Euro ­ pean Community of the one part and the People's Democratic Republic of Algeria ('), the Kingdom of Morocco (2), the Republic of Tunisia (3) and the Arab Republic of Egypt (4) of the other part, as supplemented by the additional Protocols thereto (*) (6) Q (8), provide for the opening by the Community of Community tariff quotas for :  39 000 tonnes and 98 000 tonnes of new potatoes falling within CN code ex 0701 90 51 originating in Morrocco and Egypt respectively (1 January to 31 March),  10 100 tonnes and 4 200 tonnes of onions, fresh or chilled, falling within CN codes ex 0703 10 11 , ex 0703 10 19 and ex 0709 90 90 originating in Egypt (1 February to 15 May), and Morocco (15 February to 15 May),  4 900 tonnes of onions falling within CN code 0712 20 00 , originating in Egypt,  8 700 tonnes of peas and immature beans of the species Phaseolus spp. in pod, prepared or preserved, falling within CN codes 2004 90 50, 2005 40 00 and 2005 59 00, originating in Morocco, (') OJ No L 263, 27. 9 . 1978, p. 2. (2) OJ No L 264, 27. 9 . 1978 , p. 2. 0 OJ No L 265, 27. 9. 1978, p. 2. O OJ No L 266, 27. 9 . 1978, p. 2. 0 OJ No L 297, 21 . 10 . 1987, p. 2. 6) OJ No L 224, 13 . 8 . 1988 , p. 17. 0 OJ No L 297, 21 . 10. 1987, p . 36 . (8) OJ No L 297, 21 . 10. 1987, p . 11 . 0 OJ No L 181 , 1 . 7 . 1992, p. 9 . No L 40/2 Official Journal of the European Communities 11 . 2. 94 Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; whereas the wine must be accompanied either by a certi ­ ficate of designation of origin in accordance with the model given in Annex D to the Agreement or, by way of derogation, by a document VI 1 or a VI 2 extract anno ­ tated in compliance with Article 9 of Regulation (EEC) No 3590/85 (2) ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of these quotas may be carried out by any of its members, Whereas, the decision for the opening of tariff quotas should be taken by the Community in the execution of its international obligations ; whereas, to ensure the ef ­ ficiency of a common administration of these quotas, there is no reasonable obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; HAS ADOPTED THIS REGULATION : Article 1 1 . The customs duties applicable to imports into the Community of the products listed below originating in Algeria, Morocco, Tunisia or Egypt shall be suspended at the levels, during the periods and within the limits of the Community tariff quotas shown below : Whereas the wines of designated origin in question are subject to compliance with the free-at-frontier reference price ; whereas, in order that such wine may benefit from this tariff quota, Article 54 of Regulation (EEC) No 822/87 ('), must be complied with ; whereas the wine must be put in containers holding two litres or less ; Order No CN code M Description Origin Quota volume Rate of (duty %) ( 1 ) (2) (3) (4) (5) (6) 09.1115 ex 0701 90 51 New potatoes, from 1 January to 31 March 1994 Morocco 42 510 tonnes 0 09.1705 Egypt 106 820 tonnes 0 09.1703 ex 0703 10 11 Onions, including wild onions of the species Egypt 11615 tonnes 0 09.1127 ex 0703 10 19 Muscari comosum, fresh or chilled, from Morocco 4 830 tonnes 0 1 February to 15 May 1994 for Egypt and from ex 0709 90 90 j 5 February to 1 5 May 1 994 for Morocco 09.1701 0712 20 00 Dried onions, whole, cut or sliced, either ground Egypt 5 635 tonnes 0 or powdered, but not further prepared, from 1 January to 31 December 1994 09.1201 ex 1604 13 11 Prepared or preserved sardines of the species Tunisia 100 tonnes free ex 1604 13 19 Sardina pilchardus, from 1 January to ex 1 604 20 50 31 December 1 994 09.1119 2004 90 50 Peas (Pisum sativum) and immature beans of the Morocco 10 005 tonnes 0 2005 40 00 species Phaseolus spp. in pod, prepared or 2005 59 00 preserved otherwise than by vinegar or acetic acid, whether or not frozen, from 1 January to 31 December 1994 (') OJ No L 84, 27. 3 . 1987, p. 1 . Regulation as last amended by Regulation (EEC) No 1566/93 (OJ No L 154, 26 . 5. 1993, p. 39). (2) OJ No L 343, 20. 12. 1985, p. 20 . Regulation as last amended by Regulation (EEC) No 2039/88 (OJ No L 179, 9 . 7. 1988, p. 29). 11 . 2. 94 Official Journal of the European Communities No L 40/3 ( 1 ) (2) (3) (4) (5) (6) 09.1105 ex 2008 50 91 Apricot pulp, not containing added spirit or sugar, Morocco 9 487 tonnes 0 09.1203 in immediate packings of a net content of 4,5 kg Tunisia 4 945 tonnes or more, from 1 January to 31 December 1994 09.1123 2009 11 11 Orange juice, from 1 January to 31 December Morocco 16 350 tonnes 0 + AGR 2009 11 19 1994 0 2009 11 91 0 + AGR 2009 11 99 0 2009 19 11 0 + AGR 2009 19 19 0 2009 19 91 0 + AGR 2009 19 99 0 Of which : 09.1124 ex 2009 11 11 Orange juice imported in packings of a capacity of Morocco 4 905 tonnes 0 + AGR ex 2009 11 19 two litres or less, from 1 January to 31 December 0 ex 2009 11 91 1994 0 + AGR ex 2009 1 1 99 0 ex 2009 19 11 0 + AGR ex 2009 19 19 0 ex 2009 19 91 0 + AGR ex 2009 19 99 0 09.1001 ex 2204 21 25 Wines entitled to one of the following designa- Algeria 218 000 hi free ex 2204 21 29 tions of origin : ex 2204 21 35 ex 2204 21 39 AÃ ¯n Besem-Bouira, Medea, Coteaux du Zaccar, Dahra, Coteaux de Mascara, Monts du Tessalah, Coteaux des Tlemcen, of an actual alcoholic strength by volume not exceeding 1 5 % vol, in containers holding two litres or less, from 1 January to 31 December 1994 09.1107 ex 2204 21 25 Wines entitled to one of the following designa- Morocco 54 500 hi free ex 2204 21 29 tions of origin : ex 2204 21 35 ex 2204 21 39 Berkane, Sais, Beni M'Tir, Guerrouane, Zemmour, Zennata, of an actual alcoholic strength not exceeding 1 5 % vol, in containers holding two litres or less, from 1 January to 31 December 1994 09.1205 ex 2204 21 25 Wines entitled to one of the following designa- Tunisia 54 500 hi free ex 2204 21 29 tions of origin : ex 2204 21 35 ex 2204 21 39 Coteaux de Teboura, Coteaux d'Utique, Sidi- Salem, Kelibia, Thibar, Mornag, Grand cru Mornag, of an actual alcoholic strength of 1 5 % vol or less and in containers holding two litres or less, from 1 January to 31 December 1994 09.1003 Wine of fresh grapes, including fortified wines ; Algeria 218 000 hi free 09.1131 grape must other than of heading No 2009 : Morocco 92 650 hi 09.1209 Tunisia 174 400 hi 2204 10  Sparkling wine : ,   Of an actual alcoholic strength by volume of not less than 8,5 % vol : 2204 10 19 Other Other : 2204 10 99 Other No L 40/4 Official Journal of the European Communities 11 . 2. 94 ( 1 ) (2) (3) (4) (5) (6)  Other wine ; grape must with fermentation prevented or arrested by the addition of alcohol :   In containers holding two litres or less : 2204 21 10    Wine other than that referred to in subheading 2204 10 in bottles with 'mushroom' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C Other :     Of an actual alcoholic strength by volume not exceeding 13 %      Other : 2204 21 25 White ex 2204 21 29 ______ Other wine     Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 1 5 % vol :      Other : 2204 21 35 White ex 2204 21 39 Other     Of an actual alcoholic strength by volume exceeding 1 5 % vol but not exceeding 1 8 % vol : ex 2204 21 49 Other     Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol : ex 2204 21 59 _____ Other ex 2204 21 90     Of an actual alcoholic strength by volume exceeding 22 % vol   Other 2204 29 1 0    Wine other than that referred to in subheading 2204 10 in bottles with 'mushroom' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C Other :     Of an actual alcoholic strength by volume not exceeding 13 % vol      Other : 2204 29 25 White 11 . 2 . 94 Official Journal of the European Communities No L 40/5 0 ) (2) (3) (4) (5) (6) ex 2204 29 29 ______ Other wine     Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol :      Other : 2204 29 35 White ex 2204 29 39 ______ Other wine     Of an actual alcoholic strength by volume exceeding 1 5 % vol but not exceeding 18 % vol : ex 2204 29 49 _____ Other wine     Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol : ex 2204 29 59 _____ Other wine ex 2204 29 90     Of an actual alcoholic strength by volume exceeding 22 % vol :      Other wine from 1 January to 31 December 1994 (a) Taric codes appear in Annex II. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota. If the quantities requested are greater than the available balance of the quota, allocation shall be made on a pro rata basis with respect to the requests. Member States, shall be informed by the Commission of the drawings made . Article 4 Each Member State shall ensure that importers of the products concerned have equal and continuous access to the quotas for such time as the residual balance of the quota volumes so permits . Article 5 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . 2 . Importations of the wine in question shall be subject to the free-at-frontier price. It shall qualify for the tariff quotas only if Article 54 of Regulation (EEC) No 822/87 is adhered to. 3 . Each wine, of designated origin in question when imported, shall be accompanied either by a certificate of designation of origin, issued by the relevant Algerian/ Moroccan/Tunisian authority or, by way of derogation, by a document VII or a VI 2 extract annotated in compliance with Article 9 of Regulation (EEC) No 3590/85, in accordance with the model annexed to this Regulation . Article 2 The tariff quotas referred to in Article 1 shall be admin ­ istered by the Commission, which may take any ap ­ propriate measure with a view to ensuring the efficient administration thereof. Article 3 If an importer presents in a Member State a declaration of entry into free circulation including a request for pref ­ erential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs auth ­ orities, the Member State concerned shall draw, from the tariff quota, by means of notification to the Commission, a quantity corresponding to these needs. The requests for drawing, with the indication of the date of acceptance of the said declaration, must be communi ­ cated to the Commission without delay. t Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1994. No L 40/6 Official Journal of the European Communities 11 . 2. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1994. For the Council The President Th. PANGALOS ANNEX I 15. We hereby certify that the wine described in this certificate is wine produced within the wine district ot and is considered by Aigerian/Morrocan/Tunisian legislation as entitled to the designation of origin . The alcohol added to this wine is alcohol of vinous origin . Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la zone de et est reconnu , suivant la loi algÃ ©rienne/marocaine/tunisienne comme ayant droit Ã la dÃ ©nomination d'origine. L'alcool ajoutÃ © Ã ce vin est de l'alcool d'origine vinique. n (') Space reserved for additional datalis given in the exporting country. (*) Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur. 11 . 2 . 94 No L 40/9Official Journal of the European Communities ANNEX II Taric codes Order No CN code Taric code 09.1115 ex 0701 90 51 0701 90 51*15 09.1705 09.1703 ex 0703 10 11 0703 10 11*10 0703 10 11*20 0703 10 11*30 ex 0703 10 19 0703 10 19*91 0703 10 19*92 0703 10 19*93 ex 0709 90 90 0709 90 90 * 5 1 0709 90 90*52 0709 90 90*53 0709 90 90*54 09.1127 ex 0703 10 11 0703 10 11*20 0703 10 11*30 ex 0703 10 19 0703 10 19*92 0703 10 19*93 ex 0709 90 90 0709 90 90*52 0709 90 90*53 0709 90 90*54 09.1201 ex 1604 13 11 1604 13 11*11 ex 1604 13 19 1604 13 11*19 ex 1604 20 50 1604 13 19*11 1604 13 19*19 1604 20 50*13 1604 20 50*15 09.1 1 05 ex 2008 50 9 1 2008 50 9 1 * 20 09.1203 09.1124 ex 2009 11 11 2009 11 11*10 ex 2009 11 19 2009 11 19*10 ex 2009 11 91 2009 11 91*10 ex 2009 11 99 2009 11 99*10 2009 11 99*91 ex 2009 19 11 2009 19 11*10 ex 2009 19 19 2009 19 19*10 ex 2009 19 91 2009 19 91*10 ex 2009 19 99 2009 19 99*10 09.1001 ex 2204 21 25 2204 21 25*92 ex 2204 21 29 2204 21 29*91 ex 2204 21 35 2204 21 35*92 ex 2204 21 39 2204 21 39*91 09.1107 ex 2204 21 25 2204 21 25*91 ex 2204 21 29 2204 21 29*92 ex 2204 21 35 2204 21 35*91 ex 2204 21 39 2204 21 39*92 09.1205 ex 2204 21 25 2204 21 25*93 ex 2204 21 29 2204 21 29*93 ex 2204 21 35 2204 21 35*93 ex 2204 21 39 2204 21 39*93 Order No CN code Taric code 09.1003 ex 2204 21 29 2204 21 29*91 2204 21 29*95 2204 21 29*96 ex 2204 21 39 2204 21 39*91 2204 21 39*94 2204 21 39*95 2204 21 39*96 ex 2204 21 49 2204 21 49 * 1 0 2204 21 49*20 ex 2204 21 59 2204 21 59*10 2204 21 59*20 ex 2204 21 90 2204 21 90*10 ex 2204 29 29 2204 29 29 * 9 1 ex 2204 29 39 2204 29 39 * 9 1 2204 29 39*92 2204 29 39*93 ex 2204 29 49 2204 29 49 * 1 0 2204 29 49*20 ex 2204 29 59 2204 29 59*10 2204 29 59*20 ex 2204 29 90 2204 29 90 * 1 0 09.1129 ex 2204 21 29 2204 21 29*92 2204 21 29*95 2204 21 29*96 ex 2204 21 39 2204 21 39*92 2204 21 39*94 2204 21 39*95 2204 21 39*96 ex 2204 21 49 2204 21 49*10 2204 21 49*20 ex 2204 21 59 2204 21 59*10 2204 21 59*20 ex 2204 21 90 2204 21 90 * 10 ex 2204 29 29 2204 29 29*91 ex 2204 29 39 2204 29 39*91 2204 29 39*92 2204 29 39*93 ex 2204 29 49 2204 29 49*10 2204 29 49*20 ex 2204 29 59 2204 29 59*10 2204 29 59*20 ex 2204 29 90 2204 29 90*10 09.1209 ex 2204 21 29 2204 21 29*93 2204 21 29*95 2204 21 29*96 ex 2204 21 39 2204 21 39*93 2204 21 39*94 2204 21 39*95 2204 21 39*96 ex 2204 21 49 2204 21 49*10 2204 21 49*20 ex 2204 21 59 2204 21 59*10 2204 21 59*20 ex 2204 21 90 2204 21 90*10 ex 2204 29 29 2204 29 29 * 9 1 ex 2204 29 39 2204 29 39*91 2204 29 39*92 2204 29 39*93 ex 2204 29 49 2204 29 49*10 2204 29 49*20 ex 2204 29 59 2204 29 59*10 2204 29 59*20 ex 2204 29 90 2204 29 90*10